         Case 1:20-cv-06942-VEC Document 23 Filed 10/02/20 Page 1 of 3


                                                                    Chrysler East Building
                                                                    666 Third Avenue, 20th floor
                                                                    New York, NY 10017-4132
                                                                    Main (212) 451-2900
                                                                    Fax (212) 451-2999

                                                           USDC SDNY
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
October 1, 2020                                            DOC #:
                                                           DATE FILED: 10/02/2020

Hon. Valerie Caproni
United States District Judge
United States District Court
Southern District of New York
                                                                       MEMO ENDORSED
40 Foley Square, Room 240
New York, NY 10007

       RE:     Employers Insurance Company of Wausau v. 616 First Avenue LLC et al.,
               Civil Action No. 1:20-cv-6942— Parties’ Joint Request for Adjournment of
               Initial Case Management Conference and Extension of Time to File the
               Opposition to Defendants’ Motion to Dismiss


Dear Hon. Caproni:

       Pursuant to the Notice of Initial Pre-Trial Conference in the matter of Employers
Insurance Company of Wausau v. 616 First Avenue LLC et al., No. 1:20-cv-6942, the parties are
currently scheduled to conduct the Initial Pretrial Conference (“IPTC”) in accordance with
Rule 16 by teleconference on October 9, 2020 at 11:30 am. Defendants, 616 First Avenue LLC,
Fourth Avenue Property Owner LLC, and 514 West 24th Owner LLC, filed a motion to
dismiss, or in the alternative to stay, on September 24, 2020. Plaintiff’s opposition is currently
due October 8, 2020. The parties have agreed to request an adjournment of the IPTC, as well
as an extension of time to file opposition and reply memoranda, for the following reasons
and jointly request alternative dates set forth below. This is the first request for an
adjournment and extension of time.

       The parties request adjournment and this extension of time in light of the scheduled
argument on November 11, 2020 of Employers Insurance Company of Wausau’s
(“Employers”) motion to stay based on Wis. Stat.. § 801.63 (Wisconsin’s forum non conveniens
statute), in the action captioned 616 First Avenue LLC et al. v. Employers Insurance Company of
Wausau, No. 2020CV001456, Circuit Court of the State of Wisconsin (“Wisconsin Action”),
which was filed on August 27, 2020. Oral argument on Employers’ forum non conveniens
          Case 1:20-cv-06942-VEC Document 23 Filed 10/02/20 Page 2 of 3




Hon. Valerie Caproni
October 1, 2020
Page 2 of 3



motion had been scheduled for September 21, 2020, but when the parties appeared for the
hearing via Zoom on September 21st, the court announced that it needed more time to
consider the briefing and sue sponte postponed argument to November 11, 2020. The forum
non conveniens motion in the Wisconsin Action is fully briefed, awaiting argument, and
involves several of the same issues relevant to Defendants’ motion to dismiss/stay in the
action before Your Honor.

      In addition, the parties intend to jointly request that the court in the Wisconsin Action
move the hearing of the forum non conveniens motion to a date earlier than November 11th.

        The adjournment and extension of time may resolve the forum dispute in the
Wisconsin Action prior to any consultation regarding a proposed Civil Case Management
Plan and preparation of the joint letter for this matter. A case schedule will depend
significantly on where the case is ultimately pending. Therefore, the parties respectfully
request an adjournment of the IPTC and extension of time to oppose and reply to the motion
to dismiss/stay before this Court, to permit a better procedural setting in which to jointly
propose a Civil Case Management Plan.

        The parties propose the following alternative dates:

 Opposition to Defendants’ Motion to                     Monday, October 12, 2020
 Dismiss, or in the Alternative, to Stay This
 Action in Favor of the Wisconsin Court
 Action

 Reply to Plaintiff’s Opposition                         Monday, October 23, 2020

 Joint Letter Filing                                  Wednesday, November 25, 2020

 IPTC                                                    Friday, December 4, 2020



Sincerely,

/s/ Gerald P. Dwyer, Jr.
               Case 1:20-cv-06942-VEC Document 23 Filed 10/02/20 Page 3 of 3




     Hon. Valerie Caproni
     October 1, 2020
     Page 3 of 3



     Gerald P. Dwyer, Jr.
     Cara C. Vecchione
     ROBINSON & COLE LLP
     Attorneys for Plaintiff, Employers Insurance
     Company of Wausau


     /s/Greg G. Gutzler
     Greg G. Gutzler
     DICELLO LEVITT GUTZLER LLC
     Attorney for Defendants, 616 First Avenue LLC,
     Fourth Avenue Property Owner LLC, and 514 West 24th Owner LLC


     Cc: Counsel of record (via ECF)
Application GRANTED. Plaintiff's response to Defendant's motion is due no later than Monday, October 12,
2020 and Defendants' reply in support of the motion is due no later than Friday, October 23, 2020.

The initial pre-trial conference currently scheduled for Friday, October 9, 2020 is hereby adjourned to Friday,
December 4, 2020, at 10:00 A.M. Pre-conference submissions are due no later than Wednesday, November
25, 2020.

SO ORDERED.

                                       Date: October 2, 2020


HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
